Case: 10-20575     Document: 00511556793         Page: 1     Date Filed: 08/01/2011




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                           August 1, 2011

                                     No. 10-20575                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



CHRISTOPHER M. VILLASANA,

                                                  Plaintiff - Appellant
v.

CITY OF HOUSTON; ARTURO G. MICHEL; RANDY ZAMORA; SAHIRA
ABDOOL,

                                                  Defendants - Appellees



                  Appeals from the United States District Court
                       for the Southern District of Texas
                            U.S.D.C. No. 4:09-cv-2393


Before REAVLEY, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
        The plaintiff, Christopher M. Villasana, appeals the district court’s
dismissal of this action, brought under 42 U.S.C. § 1983. As the district court
explained, “Plaintiff Villasana is a lawyer who practices in the City of Houston’s
municipal courts and issues surety bonds to his clients.” Slip Op. at 1. He claims
that on April 1, 2006, “the City implemented new procedures to process cases at


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-20575    Document: 00511556793      Page: 2    Date Filed: 08/01/2011



                                  No. 10-20575

the municipal courthouse. Among these new procedures, Villasana asserts that
the City ‘conveyed to the attorneys and bondsmen who posted bonds that, until
further notice, attorneys and bondsmen would not be held liable for bond
forfeitures.’” Id. (quoting Villasana’s Complaint at 3) (alterations omitted). “More
than one year later, signs were posted within the courthouse indicating that
bond forfeiture procedures would begin on October 1, 2007.” Id. at 1-2 (quoting
Villasana’s Complaint at 4) (internal quotation marks omitted). “Accordingly,
Villasana believed he ‘would not be liable for bond forfeitures from April 1, 2006
to October 1, 2007.’” Id. at 2 (quoting Villasana’s Complaint at 4). Yet, almost
two years later, the City demanded that Villasana settle outstanding judgments
for bonds forfeited during that period. While this suit was pending before the
district court, Villasana agreed to pay the City $4,175 to settle these claims.
      Villasana alleged in his complaint that “[t]he defendants[’] [demand for
payment] violate[d] [his] right to due process.” The district court granted the
defendants’ motion to dismiss under Federal Rule of Civil Procedure 12(b)(6),
explaining that as part of the forfeitures for which the City sought payment,
“Villasana, a licensed and practicing Texas lawyer, signed the judgments and
motions to dismiss, thereby agreeing to pay the bond forfeiture fees and costs.
There is no legal basis for absolving Villasana for bonds forfeited from April 1,
2006, to October 1, 2007. . . . Villasana, acting as a bondsman for his clients, is
liable to the City under the terms of the forfeiture agreements, and fails to show
that the City’s method of collecting bond forfeiture is substantively or
procedurally unfair.” Slip Op. at 6 (citations to the record omitted).
      On appeal, Villasana does not address the district court’s conclusion that
because he “signed the judgments . . . agreeing to pay the bond forfeiture fees,”
the City’s demand for payment did not violate his right to due process. Moreover,
as best as we can tell, Villasana is arguing on appeal that his “procedural due
process[]” rights were violated by the City’s actions because they took away his

                                         2
   Case: 10-20575    Document: 00511556793      Page: 3   Date Filed: 08/01/2011



                                  No. 10-20575

“[l]iberty interests” without the requisite procedural protections. Blue Br. 23.
However, nowhere does he cite any case law or make any argument explaining
how the City’s conduct compromised his liberty interests. Nor does he explain
what procedures were afforded by the City or how they were constitutionally
deficient. Thus, he has forfeited any objection to the district court’s ruling. See
Cupit v. Walts, 90 F.3d 107, 109 (5th Cir. 1996) (“Cupit does not specifically
address the district court’s conclusion that he is barred from filing suit because
he did not exhaust his remedies under the [Collective Bargaining Agreement
(“CBA”)]. Neither does Cupit address the district court’s interpretation of the
CBA that his gross negligence claim was covered by the language of the CBA
and [the Texas Workers Compensation Act]. As he thus forfeits any objection to
those rulings, they . . . must stand.”)
      Villasana also argues that he “has been denied the equal protection under
the law,” and that the City breached “an oral contract.” Blue Br. 18, 19. Because
Villasana did not raise these claims in his complaint and does not argue on
appeal that the district court erred in failing to allow him to amend his
complaint to add these claims—he mentions in passing that he “indicated [to the
district court that] he would like to amend his complaint,” Blue Br. 16, but the
district court’s docket that indicates he never attempted to amend—it is
unnecessary for us to address these claims. See Williams v. Kaufman County,
352 F.3d 994, 1012 (5th Cir. 2003) (“To the extent plaintiffs purport to make a
separate invasion of privacy claim, it was not included in their original
complaint, and they do not appeal the rejection of their attempts to amend that
complaint. Thus, it is unnecessary for us to address such a claim.”).
      For the foregoing reasons, the judgment of the district court is
AFFIRMED.




                                          3